Citation Nr: 0804772	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-39 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

What evaluation is warranted from July 30, 2003, for a 
bilateral hearing loss disorder?


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The rating decision granted 
entitlement to service connection for bilateral hearing loss, 
and assigned a noncompensable rating effective from July 30, 
2003.  The veteran expressed his dissatisfaction with the 
initially assigned rating, and this appeal ensued.

Regarding this claim the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a distinction must 
be made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings. 
 See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 
 Inasmuch as this issue was all placed in an appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Fenderson doctrine applies.  Hence, 
the Board has restyled this issue.


FINDING OF FACT

From July 30, 2003, the veteran has never had worse than 
Level II hearing acuity in the right ear or worse than Level 
IV hearing acuity in the left ear.  


CONCLUSION OF LAW

From July 30, 2003, a compensable rating for bilateral 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in a November 2005 
statement of the case of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  The 
statement of the case informed the veteran of the specific 
rating criteria which would provide a basis for an increased 
rating.  VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The statement of the case informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  The claim was subsequently readjudicated in a 
March 2006 supplemental statement of the case.  A May 2006 
letter provided adequate notice of how effective dates are 
assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim.  The 
claimant was provided the opportunity to present pertinent 
evidence.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  

Audiometric findings, accomplished in conjunction with VA 
audiology consultation taking place in May 2002, revealed 
that puretone thresholds (in decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
30
35
50
55
LEFT
35
40
55
65

The average puretone thresholds were 42.5 in the right ear, 
and 48.75 decibels in the left ear.  Speech audiometry 
revealed that speech recognition ability was 86 percent in 
the right ear and 90 percent in the left ear.  

On VA audiological evaluation in November 2003, audiometry 
revealed that puretone thresholds (in decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
30
45
50
55
LEFT
45
40
55
65

The average puretone thresholds were 45 decibels in the right 
ear, and 51.25 in the left ear.  Speech audiometry revealed 
that speech recognition ability was 86 percent in the right 
ear and 80 percent in the left ear.  

Service connection was granted for bilateral hearing loss by 
the RO in January 2004.  A noncompensable evaluation was 
assigned, pursuant to Diagnostic Code (Code) 6100, effective 
from July 30, 2003.  The veteran perfected an appeal.  

The report of a December 2005 private audiometric examination 
is of record.  There is no indication, however, that the 
Maryland CNC word list was used by this provider, and as 
such, the findings are inadequate for rating purposes.  38 
C.F.R. § 3.385 (2007).  To this, a March 2006 letter from the 
audiologist who conducted the December 2005 examination shows 
that he indicated that the speech test was administered with 
the "Central Institute of the Deaf Auditory Test W-22 list 
3C."  

On VA audiological evaluation in February 2006, audiometry 
revealed that puretone thresholds (in decibels) were:  

 
 
HERTZ
 
 
 
1000
2000
3000
4000
RIGHT
40
50
50
60
LEFT
45
50
60
60

The average puretone thresholds were 50 decibels in the right 
ear, and 53.75 in the left ear.  Speech audiometry revealed 
that speech recognition ability was 84 percent in the right 
ear and 80 percent in the left ear.  

The present appeal in part involves the veteran's claim that 
the severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of VA's Schedule for Rating 
Disabilities (Rating Schedule), which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  
 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the 
degree of disability for bilateral hearing loss, the Rating 
Schedule establishes eleven (11)  auditory acuity levels, 
designated from level I for essentially normal acuity, 
through level XI for profound deafness.  Under the revised 
criteria, where there is an exceptional pattern of hearing 
impairment, a rating based on puretone thresholds alone may 
be assigned.  38 C.F.R. § 4.86.  Such an "exceptional 
pattern" is not demonstrated in the instant case.  

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The February 2006 VA audiometry study, which reflects the 
greatest degree of hearing loss shown during the appellate 
period, showed that the average puretone threshold for the 
veteran's right ear was 50 decibels, and speech 
discrimination was 84 percent.  Under 38 C.F.R. § 4.85, Table 
VI, such hearing acuity is characterized as Level II.  The 
left ear average puretone threshold was 53.75 decibels, with 
80 percent speech discrimination, resulting in Level IV 
hearing acuity.  Under 38 C.F.R. § 4.85, Table VII where 
there is Level II hearing acuity in the better ear and Level 
IV hearing acuity in the poorer ear, a noncompensable rating 
is to be assigned (under Code 6100).  The RO applied the 
Rating Schedule accurately, and there is no schedular basis 
for a higher rating.  An unusual pattern of hearing 
warranting a rating under 38 C.F.R. § 4.86 is not shown.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed against the objective medical evidence and the 
pertinent rating criteria.  

This case involves an appeal to the initial rating assigned.  
In such cases, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson.  However, it is not shown 
that the veteran's hearing loss has varied significantly in 
severity during the course of the appeal period, and the 
rating assigned is based on the greatest level of impairment 
shown during the appellate period.  Consequently, there is no 
competent evidentiary basis for a staged rating in this 
case.  The rating assigned encompasses the maximum level of 
hearing loss shown during the appellate period.  

As mentioned, disability ratings for hearing impairment are 
derived by a mechanical application of VA's Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann.  Here, such mechanical 
application of the Rating Schedule results in a 
noncompensable rating.  
 
The claim is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable rating for hearing loss is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


